DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/08/2021, with respect to the 103 rejection of claim 21 have been fully considered and are persuasive.  The 103 rejection of claim 21 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Runyan on 05/06/2021.
The application has been amended as follows: 
	Claim 1) A chill plate, comprising:
	a generally ring-shaped chill plate body having a central opening;
	at least one annular groove in a first surface of the chill plate body, surrounding the central opening;
	at least one heat pipe having an annular portion and [[an]] a straight end portion, the annular portion and the straight end portion defining planes perpendicular to each other, the straight end portion extending beyond the at least one annular groove, and the annular portion positioned within the at least one annular groove and in thermal contact with the chill plate body;
straight end portion of the at least one heat pipe, wherein the plurality of heatsink fins are parallel to each other and to the first surface of the chill plate body; and
	a shroud enclosing the plurality of heatsink fins such that a liquid can be contained within the shroud, wherein the liquid can flow over the plurality of heatsink fins within the shroud, and wherein the plurality of heatsink fins are exposed to the liquid within the shroud such that heat can be transferred from the heatsink fins to the liquid;
	wherein the at least one heat pipe transfers heat between the chill plate body and the plurality of heatsink fins.

	Claim 10) A toolpack assembly comprising:
	a can-forming die having a general ring shape;
	a tool pack member comprising a spring-holding recess;
	a chill plate having a generally ring-shaped chill plate body with a central opening, a first surface, and a second surface, the first surface and the second surface being planar and parallel to each other, the chill plate body being positioned between the can-forming die and the toolpack member, the second surface in contact with the can-forming die;
	at least one annular groove in the first surface of the chill plate body, surrounding the central opening;
	at least one heat pipe having an annular portion and [[an]] a straight end portion, and the straight end portion defining planes perpendicular to each other, the straight end portion extending beyond the at least one annular groove, and the annular portion positioned within the at least one annular groove and thermally coupled to the chill plate body;
straight end portion of the at least one heat pipe, wherein the plurality of heatsink fins are parallel to each other and to the first surface of the chill plate body;
	a shroud enclosing the plurality of heatsink fins such that a liquid can be contained within the shroud and can flow over the plurality of heatsink fins within the shroud, such that heat can be transferred from the heatsink fins to the liquid, wherein the plurality of heatsink fins are exposed to the liquid; and
	a spring in the spring-holding recess and in contact with the first surface, the spring positioned between the chill plate body and the tool pack member to bias the chill plate body into contact with the can-forming die.

Allowable Subject Matter
Claims 1-3, 7-12, 14-18, & 20-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a chill plate, comprising: a generally ring-shaped chill plate body having a central opening; at least one annular groove in a first surface of the chill plate body, surrounding the central opening; at least one heat pipe having an annular portion and a straight end portion, the annular portion and the straight end portion defining planes perpendicular to each other, the straight end portion extending beyond the at least one annular groove, and the annular portion positioned within the at least one annular groove and in thermal contact with the chill plate body; a plurality of heatsink fins thermally coupled with the straight end portion of the at least one heat pipe, wherein the plurality of heatsink fins are parallel to each other and to the first surface of the chill plate body; and a shroud enclosing the plurality of heatsink fins such that a liquid can be contained within the shroud, wherein 
The best prior art, Takahashi teaches:
A generally ring-shaped chill plate body (Fig. 3, Element 3) having a central opening
At least one annular groove (Fig. 3, Element 6) in a first surface (Annotated Fig. 2, Element B) of the chill plate body (Fig. 3, Element 3), surrounding the central opening
	Though Takahashi teaches the groove (Fig. 3, Element 6) receiving a cooling medium (Fig. 3, Element L) which is in thermal contact with the chill plate body (Fig. 3, Element 3) it does not teach a heat pipe with an annular portion within the groove also having an end portion. However, Liao, in the related field of heat transfer devices, teaches an annular heat pipe (Fig. 2, Element 2) positioned in a groove (Fig. 2, Element 1-1) on the surface of a chill plate (Fig. 2, Element 1) with the heat pipe having an annular portion and an end portion (Annotated Fig. 3, Element C). It would have been obvious to one skilled in the art prior to the effective filing date to have used a heat pipe in the groove of Takahashi, as disclosed in Liao, as such a configuration would serve as an obvious substitution to the fluid medium of Takahashi with the heat pipe of Liao providing the predictable result of cooling the die head.
	The modified Takahashi does not teach a plurality of heatsink fins thermally coupled with the end portion of the at least one heat pipe or heat pipe transferring heat between the chill plate body and the heatsink fins, or a shroud enclosing the plurality of heatsink fins. However, Attey, in the related art of heat transfer devices, teaches heatsink fins (Fig. 2, Element 50) which are thermally coupled to heat pipes (Fig. 2, Elements 40 & 42) which transfer liquid of a closed system. Attey additionally teaches a shroud (Col. 5, Lines 38-41, a tubular enclosure) which enclosing the heatsink fins (Fig. 5, Element 50). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the 
	Though the modified Takahashi teaches a shroud enclosing heatsink fins attached to heat pipes it does not teach that the cooling medium flowing over the heatsink fins is a liquid. However, Higgins, in the related art of heat transfer devices, teaches heatsink fins (Fig. 5, Element 46) which are thermally coupled (Fig. 5, Elements 56a-56d) to heat pipes (Fig. 6, Elements 57-59) which transfer liquid of a closed system. Higgins additionally teaches a shroud (Fig. 1, Element 16) enclosing the heatsink fins (Fig. 5, Element 46) such that the plurality of heatsink fins (Fig. 5, Element 46) have liquid flowing over the heatsink fins (Fig. 5, Element 46) within the shroud (Fig. 1, Element 16). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the shroud of the modified Takahashi to allow the flow of liquid over the heatsink fins, as disclosed by Higgins, as the use of a liquid cooling medium is a known method in the art of heat transfer for exchanging heat between heatsinks and would thus yield the predictable result of cooling the heated coolant coming from the chill plate of the modified Takahashi.
The modified Takahashi does not teach that the heatsink fins would be parallel to each other and to the first surface of the chill plate body or that the straight end portion would be perpendicular to the annular portion with the straight end portion extending beyond the annular groove. Thus, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious the claimed invention.

    PNG
    media_image1.png
    564
    733
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Woulds, Fig. 2)

    PNG
    media_image2.png
    702
    571
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Takahashi, Fig. 1)

    PNG
    media_image3.png
    978
    749
    media_image3.png
    Greyscale

Annotated Fig. 3 (per Liao, Fig. 2)



	Regarding Claim 10, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a toolpack assembly comprising: a can-forming die having a general ring shape; a tool pack member comprising a spring-holding recess; a chill plate having a generally ring-shaped chill plate body with a central opening, a first surface, and a second surface, the first surface and the second surface being planar and parallel to each other, the chill plate body being positioned between the can-forming die and the toolpack member, the second surface in contact with the can-forming die; at least one annular groove in the first surface of the chill plate body, surrounding the central opening; at least one heat pipe having an annular portion and a straight end portion, and the straight end portion defining planes perpendicular to each other, the straight end portion extending beyond the at least one annular groove, and the annular portion positioned within the at least one 
	The best prior art, Woulds teaches:
A toolpack member (Annotated Fig. 4, Element E) comprising a spring-holding recess (Fig. 2, Element 16)
A chill plate (Fig. 2, Element 18) having a generally ring-shaped chill plate body with a central opening, a first surface (Annotated Fig. 4, Element G), and a second surface (Annotated Fig. 4, Element H)
The first and second surface (Annotated Fig. 4, Elements G & H) being planar and parallel to each other
The chill plate body (Fig. 2, Element 18) being positioned between the can-forming die (Annotated Fig. 4, Element F) and the toolpack member (Annotated Fig. 4, Element E), the second surface (Annotated Fig. 4, Element H)  in contact with the can-forming die (Annotated Fig. 4, Element F)
At least one annular groove (Fig. 2, Element 9) in the first surface (Annotated Fig. 4, Element G) of the chill plate body (Fig. 2, Element 18), surrounding the central opening
A spring (Annotated Fig. 1, Spring) to bias the chill plate body (Fig. 2, Element 18) into contact with the can-forming die (Annotated Fig. 4, Element F) (Col. 2, Lines 32-41).
	Though Woulds teaches a spring (a coil spring, disc spring, O-ring, or rubber rings) being used to bias the chill plate body (Fig. 2, Element 18) into contact with the can-forming die (Annotated Fig. 4, Element F) as well as spring holding recesses for springs (Fig. 2, Element 16) biasing the chill plate body (Fig. 2, Element 18) it does not teach that the spring biasing the chill plate body toward the can-forming die would be received within the spring-holding recess and in contact with the first surface. However, It would have been obvious to one skilled in the art prior to the effective filing date that a disc spring, O-rings, or rubber rings, as disclosed by Woulds, being used to bias the chill plate body toward the can-forming die would be in contact with the first surface of the chill plate body, or another surface planar and parallel with the second surface contacting the can-forming die (See Annotated Fig. 1, Spring), as this would ensure that the chill plate body is clamped in contact with the can-forming die to ensure conductive thermal connection. It would have been further obvious that the spring would be held in a spring holding recess as this would serve to locate the spring while it is biasing the chill plate body towards the can-forming die without causing the spring to shift.
	Though the modified Woulds teaches the groove (Fig. 2, Element 9) receiving a cooling medium (Col. 3, Lines 34 & 35) which is in thermal contact with the chill plate body (Fig. 2, Element 18) it does not teach a heat pipe with an annular portion within the groove also having an end portion. However, Liao, in the related field of heat transfer devices, teaches an annular heat pipe (Fig. 2, Element 2) positioned in a groove (Fig. 2, Element 1-1) on the surface of a chill plate (Fig. 2, Element 1) with the heat pipe having an annular portion and an end portion (Annotated Fig. 3, Element C). It would have been obvious to one skilled in the art prior to the effective filing date to have used a heat pipe in the groove of Woulds, as disclosed in Liao, as such a configuration would serve as an obvious substitution to 
	The modified Woulds does not teach a plurality of heatsink fins thermally coupled with the end portion of the at least one heat pipe or heat pipe transferring heat between the chill plate body and the heatsink fins, or a shroud enclosing the plurality of heatsink fins. However, Attey, in the related art of heat transfer devices, teaches heatsink fins (Fig. 2, Element 50) which are thermally coupled to heat pipes (Fig. 2, Elements 40 & 42) which transfer liquid of a closed system. Attey additionally teaches a shroud (Col. 5, Lines 38-41, a tubular enclosure) which enclosing the heatsink fins (Fig. 5, Element 50). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the heatsink fins of the modified Woulds to allow a flow over the heatsink fins within a shroud, as disclosed by Attey, as a shroud would serve to direct the flow over the fins without diverting. It would have been further obvious to one skilled in the art prior to the effective filing date to have configured the heat pipes of the modified Takahashi to have heatsink fins thermally coupled to the pipes, as disclosed by Attey, in order to allow heat transfer between the fins and the pipes as heatsink fins would allow increase the surface area over which an additional cooling medium can flow thus increasing the efficiency of the cooling of the system of the modified Woulds.
	Though the modified Woulds teaches a shroud enclosing heatsink fins attached to heat pipes it does not teach that the cooling medium flowing over the heatsink fins is a liquid. However, Higgins, in the related art of heat transfer devices, teaches heatsink fins (Fig. 5, Element 46) which are thermally coupled (Fig. 5, Elements 56a-56d) to heat pipes (Fig. 6, Elements 57-59) which transfer liquid of a closed system. Higgins additionally teaches a shroud (Fig. 1, Element 16) enclosing the heatsink fins (Fig. 5, Element 46) such that the plurality of heatsink fins (Fig. 5, Element 46) have liquid flowing over the heatsink fins (Fig. 5, Element 46) within the shroud (Fig. 1, Element 16). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the shroud of the modified 
	The modified Woulds does not teach that the heatsink fins would be parallel to each other and to the first surface of the chill plate body or that the straight end portion would be perpendicular to the annular portion with the straight end portion extending beyond the annular groove. Thus, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious the claimed invention.


    PNG
    media_image4.png
    523
    797
    media_image4.png
    Greyscale

Annotated Fig. 4 (per Woulds, Fig. 2)


Regarding Claim 21, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a toolpack assembly comprising: a can-forming die having a general ring shape; a tool pack member comprising a spring-holding recess; a chill plate having a generally ring-shaped chill plate body with a central opening, a planar first surface, and a planar second surface 
The best prior art, Woulds teaches:
A can-forming die (Annotated Fig. 4, Element F) having a general ring shape
A toolpack member (Annotated Fig. 4, Element E) comprising a spring-holding recess (Fig. 2, Element 16)
A chill plate (Fig. 2, Element 18) having a generally ring-shaped chill plate body with a central opening, a first surface (Annotated Fig. 4, Element G), and a second surface (Annotated Fig. 4, Element H)
The first and second surface (Annotated Fig. 4, Elements G & H) being planar and parallel to each other
The chill plate body (Fig. 2, Element 18) being positioned between the can-forming die (Annotated Fig. 4, Element F) and the toolpack member (Annotated Fig. 4, Element E), the second surface (Annotated Fig. 4, Element H) is substantially planar and is in contact with the can-forming die (Annotated Fig. 4, Element F) back-surface
At least one annular groove (Fig. 2, Element 9) in the first surface (Annotated Fig. 4, Element G) of the chill plate body (Fig. 2, Element 18), surrounding the central opening
A spring (Annotated Fig. 1, Spring) to bias the chill plate body (Fig. 2, Element 18) into contact with the can-forming die (Annotated Fig. 4, Element F) (Col. 2, Lines 32-41).
Though Woulds teaches a spring (a coil spring, disc spring, O-ring, or rubber rings) being used to bias the chill plate body (Fig. 2, Element 18) into contact with the can-forming die (Annotated Fig. 4, Element F) as well as spring holding recesses for springs (Fig. 2, Element 16) biasing the chill plate body (Fig. 2, Element 18) it does not teach that the spring biasing the chill plate body toward the can-forming die would be received within the spring-holding recess and in contact with the first surface. However, It would have been obvious to one skilled in the art prior to the effective filing date that a disc spring, O-rings, or rubber rings, as disclosed by Woulds, being used to bias the chill plate body toward the can-forming die would be in contact with the first surface of the chill plate body, or another surface planar and parallel with the second surface contacting the can-forming die, as this would ensure that the chill plate body is clamped in contact with the can-forming die to ensure conductive thermal connection. It 
Though the modified Woulds teaches the groove (Fig. 2, Element 9) receiving a cooling medium (Col. 3, Lines 34 & 35) which is in thermal contact with the chill plate body (Fig. 2, Element 18) it does not teach a heat pipe with an annular portion within the groove also having an end portion. However, Liao, in the related field of heat transfer devices, teaches an annular heat pipe (Fig. 2, Element 2) positioned in a groove (Fig. 2, Element 1-1) on the surface of a chill plate (Fig. 2, Element 1) with the heat pipe having an annular portion and an end portion (Annotated Fig. 3, Element C). It would have been obvious to one skilled in the art prior to the effective filing date to have used a heat pipe in the groove of Woulds, as disclosed in Liao, as such a configuration would serve as an obvious substitution to the fluid medium of Woulds with the heat pipe of Liao providing the predictable result of cooling the die head.
The modified Woulds does not teach a plurality of heatsink fins thermally coupled with the end portion of the at least one heat pipe or heat pipe transferring heat between the chill plate body and the heatsink fins, or a shroud enclosing the plurality of heatsink fins. However, Attey, in the related art of heat transfer devices, teaches heatsink fins (Fig. 2, Element 50) which are thermally coupled to heat pipes (Fig. 2, Elements 40 & 42) which transfer liquid of a closed system. Attey additionally teaches a shroud (Col. 5, Lines 38-41, a tubular enclosure) which enclosing the heatsink fins (Fig. 5, Element 50). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the heatsink fins of the modified Woulds to allow a flow over the heatsink fins within a shroud, as disclosed by Attey, as a shroud would serve to direct the flow over the fins without diverting. It would have been further obvious to one skilled in the art prior to the effective filing date to have configured the heat pipes of the modified Takahashi to have heatsink fins thermally coupled to the pipes, as disclosed by 
Though the modified Woulds teaches a shroud enclosing heatsink fins attached to heat pipes it does not teach that the cooling medium flowing over the heatsink fins is a liquid. However, Higgins, in the related art of heat transfer devices, teaches heatsink fins (Fig. 5, Element 46) which are thermally coupled (Fig. 5, Elements 56a-56d) to heat pipes (Fig. 6, Elements 57-59) which transfer liquid of a closed system. Higgins additionally teaches a shroud (Fig. 1, Element 16) enclosing the heatsink fins (Fig. 5, Element 46) such that the plurality of heatsink fins (Fig. 5, Element 46) have liquid flowing over the heatsink fins (Fig. 5, Element 46) within the shroud (Fig. 1, Element 16). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the shroud of the modified Woulds to allow the flow of liquid over the heatsink fins, as disclosed by Higgins, as the use of a liquid cooling medium is a known method in the art of heat transfer for exchanging heat between heatsinks and would thus yield the predictable result of cooling the heated coolant coming from the chill plate of the modified Woulds.
Though the modified Woulds teaches a shroud adapted to permit flow of liquid over heatsink fins it does not teach that the shroud has a plurality of liquid openings such that the liquid can enter one of the liquid openings, flow over the plurality of heatsink fins, and leave the shroud through another liquid opening. However, Higgins teaches a shroud (Fig. 1, Element 16) which has two openings (Fig. 1, Elements 63 & 64) that allows liquid to travel in one of the liquid openings (Fig. 1, Element 63) flow over the plurality of heatsink fins (Fig. 5, Element 64), and leave the shroud (Fig. 5, Element 16) through another fluid opening (Fig. 5, Element 64). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the shroud of the modified Woulds to have had a plurality of openings, as disclosed by Higgins, as such a configuration would allow liquid to come into the shroud to 
The modified Woulds does not teach that the heatsink fins would be parallel to each other and to the first surface of the chill plate body or that the straight end portion would be perpendicular to the annular portion with the straight end portion extending beyond the annular groove. Thus, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725